DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the recitations, “Provided is…”; “fabric according to the present invention…”; and parenthetical phrases are examples of language not proper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “satisfying the following requirements (1) to (8)…”; this recitation is unclear.  It is not clear if applicant is claiming the invention in ‘open’ or ‘closed’ format.  Also the phrase does not make clear if the listed limitations are all required or if only one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-123764 A (ASAHI KASEI CORP.) in view of JP 2010-521226 A (COOK INCORPORATED).
	Regarding claims 1 and 2, JP 2016-123764 discloses in paragraphs [0001]-[0054]: a seamless, cylindrical, high-density medical fabric, wherein both the warp and weft are synthetic multifilament fibers having a total fineness of 60 dtex or lower, the warp has a single fiber fineness of 0.5 dtex or lower, the fabric has a cover factor of 1600-2400 and thickness of 110 um or less, and the weft is polyester synthetic multifilament fiber having a single fiber fineness of 0.2 dtex or lower.

	However, JP 2016-123764 does teach that any known woven structure may be
used (paragraph [0016]); use of paired or two wefts in woven fabrics must surely be conceded by all parties as a common and widely known weaving structure that those of ordinary skill in the weaving arts have known and used in woven fabrics to increase weft yarn density in a given woven fabric for at least the last 100 years in the fabric weaving arts.
	Further, JP 2010-521226 does teach a woven medical stent graft having a weave structure comprising two wefts (paragraphs [0025]-[0034], fig.5B).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use widely known paired weft yarn woven structure in a woven medical stent fabric in any of the fabric locations as the disclosure of JP 2016-123764 explicitly teaches the use of any known woven structure for producing a medical woven stent and JP 2010-521226 teaches use of paired/two weft yarns in the production of a medical woven stent as known and commonly used fabric structure in the field of woven medical stents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various medical stent woven fabrics have been attached.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732